                              Case 20-12456-JTD           Doc 915      Filed 01/22/21   Page 1 of 2


First Name   Last Name      Party Representing                                                 Firm Name
Shawn        Lederman       Client
Zoe          Essner         UCC                                                                Kramer Levin
robert       schmidt        Official Creditors' Committee                                      kramer levin
James        ONeill         Debtors RTI Holding                                                Pachulski Stang Ziehl & Jones LLP
Jeffrey      Dulberg        Debtors & Debtors in Possession                                    Pachulski Stang Ziehl & Jones LLP
Vince        Sullivan       Law360
Sugi         Hadiwijaya     Financial Advisor
Susan        Kaufman        Aston Properties, Inc.                                             Law Office of Susan E. Kaufman, LLC
Richard      Pachulski      Debtors                                                            Pachulski Stang Ziehl & Jones LLP
Lisa         Peters         CNL Funding 2000‐A, L.P.                                           Kutak Rock LLP
Alan         Johnson        Consultant Experts for Debtors
Judge        Dorsey         U.S. Bankruptcy Judge
James        McCauley       N/A
Patrick      Sondles        FA to Senior Secured Lenders (GS & TCW)                            Grant Thornton LLP

Adam         Hiller         Moody, 434 King Street, LLC, Canal Properties, Inc.                Hiller Law LLC
Maria        Chutchian      Reuters                                                            Reuters
Sean         Wilson         Aston Properties, Inc.                                             Kelley Drye & Warren LLP
David        Tiffany        Financial Advisor

John         Rogerson       St. John & Partners Advertising and Public Relations               Adams and Reese LLP
Jim          Morgan         Kite Realty Group                                                  Howard & Howard
Rqymond      Lemisch        Wilkinson Langhorne Limited Partnership                            Klehr Harrison Harvey Brqanzburg LLP
Linda        Richenderfer   US Trustee
Courtney     Morgan         Pension Benefit Guaranty Corporation
Taylor       Harrison       Debtwire
Adam         Rogoff         Unsecured Creditors Committee                                      Kramer Levin
Aaron        Gober‐Sims     TCW Direct Lending                                                 Paul Hastings
Jeremy       Hill           N/A ‐‐ Media                                                       Bloomberg News

                            STORE Capital Corporation, STORE Master Funding XIII, LLC, STORE
Sarah        Noe            Master Funding XIV, LLC                                            Ballard Spahr LLP
Laura        Haney          Judicial Assistant                                                 Judge's Chambers
Brian        Esser          Client
                                 Case 20-12456-JTD         Doc 915         Filed 01/22/21   Page 2 of 2


Malhar      Pagay              Debtors & Debtors in Possession                                    Pachulski Stang Ziehl & Jones LLP
Michael     Tomback            Reorg Research                                                     Reorg Research
Sean        O'Neal             Goldman Sachs Specialty Lending Group, L.P.                        Cleary Gottlieb Steen & Hamilton LLP
Michele     Budicak            Court
Stephanie   Medley             Client
Richard     Wilkinson          Wilkinson Langhorne Limited Partnership
Becky       Yerak              Wall Street Journal                                                Wall Street Journal
Marcy       McLaughlin Smith   Chick‐fil‐A, Inc.                                                  Troutman Pepper Hamilton Sanders LLP
Beverly     Manne              Moody National Ruby T LLC                                          Tucker Arensberg P.C.
Jennifer    Sharret            Official Committee of Unsecured Creditors                          Kramer Levin Naftalis & Frankel
Jessica     Metzger            Goldman Sachs Specialty Lending Group, L.P.                        Cleary Gottlieb Steen & Hamilton LLP
Prasuna     Tanchuk            Consultant Experts for Debtors
                                                                                                  Winderweedle, Haines, Ward &
Ryan        Davis              Chester C. Fosgate Company                                         Woodman, P.A.
David       Dean               Official Committee of Unsecured Creditors                          Cole Schotz P.C.
